Title: 26th.
From: Adams, John Quincy
To: 


       
        A tous les coeurs bien nés que la patrie est chere
        Qu’avec ravissement je revois ce séjour.
       
       No person who has not experienced it can conceive how much pleasure there is in returning to our Country after an absence of 6 years especially when it was left at the time of life, that I did, when I went last to Europe. The most trifling objects now appear interesting to me: in the morning I went to see my uncle Smith, but he was not at home. I saw my aunt and Mr. Smith, who went with me to the Treasury office, where I found my uncle Cranch. I was introduced to a number of gentlemen, and met several of my old acquaintances. I delivered a Letter to Mr. Breck from the Marquis. Dined at Mr. Cranch’s lodgings, where I found my Cousins Betsey and Lucy. In the afternoon they went to Cambridge, and I followed them there with Mr. Smith. At College I met my Cousin, and brother Charles, who entered about 6 weeks agone. We spent an hour with them, and were then obliged to return to Boston. I lodged at Deacon Smith’s.
       I shall not attempt to describe the different Sensations I experienced in meeting after so long an absence, the friends of my childhood, and a number of my nearest and dearest relations. This day will be forever too deeply rooted in my Memory, to require any written account of it. It has been one of the happiest I ever knew.
      